SteRNi-iageN,
dissenting: The amount of the trust income which the petitioner received in 1932 was, in my opinion, not what the statute describes as income “which is to be distributed currently by the fiduciary to the beneficiaries.” The distribution was entirely because the beneficiary had reached his majority, and I do not think the word “currently” can be appropriately applied to it. The conclusion of Roebling v. Commissioner, 78 Fed. (2d) 444, seems to me to he correct.
Arundell, Smith, Van FossaN, and Murdock agree with this dissent.